g~z!@l/Z’C/{

Nov 18, 2015

RECE|VED |N

Texas Court ` of Criminal COURT OF CR|M|NAL APPEALS
Appeal at Austin. '
P.O'Box,12308, Capitol Station

Austin,\ Teas _78711_ w _' nEc 032015

RE: Ex Parte Lemuel I. Quijano:
Writ of Mandamus No. WR-83,912-01,
Cause No. 1152406-A.
' Abe| Acosta, C|erk

Honorable Clerk:

,Enclosed please find a letter addressed to the Harris County
District Clerk's office.

This Honorable lCourt issued an "Order" directing the 209th
District Court of Harris County, to file a response with this
Court by having the District Clerk of Harris County, submit
the record on (Relators) ll.O7, the said application was filed
in 2012§ y

The (Relator)¢ herein has only received the following docs
ments"

a). State's Proposed Order Designating Issues,

b). State's Motion Requesting Designation of Issues.

However, as Jof September 14, 2012. to this date (Relator)
has Yet to receive the State's Answer¢ and the State's Proposed
Findings of Fact and Conclusions of wa, and this denied him
lhis right to file a "Traverse" response in this habeas proceeding
would this Honorable Court once again assist my person or note
such denial of due course and due process.

Thank you for your assistance in this natter.

Sincerely,

'L;»Moz¢c. T_ Q>Q/‘L/FA/uo